     Case 3:20-cv-00441-MMD-CLB Document 23 Filed 03/19/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     SLATER L. YOHEY,                                  Case No. 3:20-cv-00441-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8
      PERRY RUSSELL, et al.,
9
                               Respondents.
10

11          This is a habeas corpus matter under 28 U.S.C. § 2254. Currently before the Court

12   is Petitioner’s unopposed motion for extension of time (first request). (ECF No. 22.) The

13   Court finds that good cause exists to grant the motion.

14          It is therefore ordered that Petitioner’s unopposed motion for extension of time (ECF

15   No. 22) is granted. Petitioner will have up to and including April 19, 2021, to file a second

16   amended petition for a writ of habeas corpus.

17          DATED THIS 19th Day of March 2021.

18

19
                                                 MIRANDA M. DU
20                                               CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
